Citation Nr: 1023765	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
from June 27, 2007, through March 1, 2008, for anxiety 
disorder.

3.  Entitlement to a rating in excess of 30 percent from 
March 2, 2008, for anxiety disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to June 
1967.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The symptoms which the Veteran believes are caused by 
PTSD are evaluated as part of his service-connected anxiety 
disorder and there is no remaining case or controversy 
pertaining to the Veteran's claim for service connection for 
PTSD.

2.  For the period from June 27, 2007, through March 1, 2008, 
anxiety disorder was shown to include symptoms including 
occupational and social impairment with no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of anxiety, suspiciousness and sleep impairment.

3.  For the period from March 2, 2008, the evidence 
demonstrates the Veteran's anxiety disorder has been 
manifested by symptoms including occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms of panic attacks weekly or 
less often, anxiety, suspiciousness and sleep impairment.

4.  The Veteran's sole service-connected disability, anxiety 
disorder, is rated 30 percent and is not shown to be of such 
severity as to preclude his participation in any regular 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for PTSD 
is dismissed as the benefit requested has been granted.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303(a), 3.304(f) (2009).

2.  The criteria for an initial rating of 30 percent, but no 
more, from June 27, 2007, for anxiety disorder are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9413 (2009).

3.  The requirements for a TDIU rating are not met, and a 
TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts 
have been fulfilled by information provided to the Veteran by 
correspondence dated in July 2007, July 2008 and August 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353- 23,356 (Apr. 30, 2008).  The Veteran has had 
ample opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.

The Veteran's available service treatment records (STRs) and 
service personnel records are associated with his claims 
file.  The Veteran's pertinent post-service treatment records 
are associated with his claims file.  The Veteran has been 
afforded the appropriate VA examinations for his claims in 
2007 and 2009.  Evidentiary development in these matters is 
complete to the extent possible.  The Veteran has not 
identified any pertinent, available evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of these claims.  

Service Connection - Law and Regulations

The Veteran contends that he has developed PTSD as a result 
of stressful events during his combat service in Vietnam.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Hickson, 12 Vet. App. 
at 253 (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board notes that the Veteran has been awarded service 
connection for anxiety disorder.  His service-connected 
anxiety disorder and his claimed PTSD are evaluated under the 
same criteria, which is the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  Unless the 
symptomatology produced by a diagnosis of PTSD could be 
differentiated from that of the anxiety disorder, then all of 
the Veteran's symptoms regardless of whether or not they were 
attributable to PTSD or anxiety disorder would be considered 
in the evaluation of his anxiety disorder.

Factual Background and Analysis

A July 2007 psychiatric evaluation report from H.J., M.D., 
noted a diagnostic impression of chronic PTSD.  There was no 
indication that Dr. J. reviewed the Veteran's claims file.  
In addition, the evaluation report does not address all the 
criteria for a diagnosis of PTSD (particularly criterion F) 
under DSM-IV.

In a October 2007 statement, the coordinator for the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
concluded that based on a review of the Veteran's service 
personnel records, as well as a verification of information 
provided by the Veteran, that the Veteran was exposed to 
stressors during his tour of duty in Vietnam. 
A November 2007 VA PTSD examination included an interview 
with the Veteran and a review of his medical records, 
including the July 2007 evaluation by Dr. HJ.  His alleged 
combat stressors were discussed.  An examination was 
conducted in accordance with DSM-IV.  The examiner opined 
that the Veteran did not meet the criterion for PTSD at that 
time, but rather "subclinical PTSD."  Specifically, the 
examiner stated that the Veteran:

Is experiencing symptoms related to his 
combat experience, including intrusive 
thoughts, difficulty sleeping, some 
hypervigilance, and irritability.  
However, his symptoms are not severe 
enough to warrant a PTSD diagnosis.  [The 
Veteran] worked successfully until 
retirement, he reports a good 
relationship with his family, he has some 
social relationships, and he engages in 
recreational activities.  Again . . . his 
anxiety symptoms are due to his combat 
experience . . . which would warrant a 
diagnosis of Anxiety Disorder NOS 
(subclinical PTSD).

The Court has held that VA regulations require that unless 
the symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here anxiety 
disorder, can be distinguished from any other diagnosed 
psychiatric disorders, VA must consider all psychiatric 
symptoms in the adjudication of the claim.  Mittleider v. 
West, 11 Vet. App. 181 (1998).

As a consequence, a September 2008 rating decision awarded 
service connection for anxiety disorder.  It was noted that 
while the Veteran symptoms did not meet the criteria for an 
award of service connection for PTSD, the symptoms supported 
a diagnosis of anxiety, which the VA psychologists attributed 
to events in service.  Thus, in applying the holding in 
Mittleider to the facts at hand, all of the Veteran's 
symptoms that he alleges are due to PTSD, have been 
attributed to the service connected anxiety disorder.  In 
other words, the symptoms that the Veteran believes are the 
result of PTSD are included in the evaluation of his anxiety 
disorder.

Therefore, the Board finds that the Veteran's claim has 
essentially been resolved in his favor, and that his claimed 
PTSD is included as part of his service-connected anxiety 
disorder.  There remain no allegations of error of fact or 
law for appellate consideration.  Accordingly, the claim is 
denied.

Increased Rating - Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0

38 C.F.R. § 4.130, Diagnostic Code 9413 (2009).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130 
(2009).

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 

